Citation Nr: 0905977	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  95-22 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an earlier effective date for the award of 
service connection of right and left upper extremity 
radiculopathy as secondary to the veteran's service-connected 
cervical spine disability.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from January 1983 to January 
1987.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a Court Order that granted a Joint Motion for 
Partial Remand (Joint Motion) to vacate and remand the 
December 2006 Board decision that adjudicated the issue on 
appeal.  This matter was originally on appeal from a June 
2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Albuquerque, New Mexico, which 
granted service connection for right and left upper extremity 
radiculopathy and assigned an effective date of May 3, 2004.  

In the December 2006 decision, the Board, in pertinent part, 
granted an effective date of February 14, 1995 upon 
determining that the veteran's right and left upper extremity 
radiculopathy was shown since that date.  The veteran 
appealed the decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In July 2008, the veteran through 
his representative and the Secretary of Veterans Affairs (the 
parties) submitted a Joint Motion requesting that the Board's 
decision be partially vacated and remanded for readjudication 
of the issue on appeal on the basis that the Board decision 
lacked adequate statement of reasons or bases under 
38 U.S.C.A. § 7104(d)(1).  In the Joint Remand, the parties 
agreed that the veteran failed to discuss relevant medical 
evidence of record before arriving at its determination, 
particularly the following: (1) the February 1992 VA 
discharge summary, (2) the April 1992 private medical report 
of Dr. G.R.S., (3) the April 1994 letter from Dr. G.R.S., and 
(4) the December 1994 private medical report from Dr. W.P.  
In an August 2008 Order, the Court granted the motion and 
remanded the case to the Board for further appellate review.  
The case now returns to the Board following the Court Order.  


FINDING OF FACT

Radiculopathy of the left and right upper extremities 
secondary to the veteran's service-connected cervical spine 
disability is shown on the VA spine examination report dated 
January 2, 1992.  


CONCLUSION OF LAW

The requirements for an effective date of January 2, 1992 for 
the award of service connection for right and left upper 
extremity radiculopathy have been met.  38 U.S.C.A. §§ 5103, 
5103A, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran is challenging the effective date assigned for 
his right and left upper extremity radiculopathy following 
the grant of service connection in the June 2004 rating 
decision.  The United States Court of Appeals for Veterans 
Claims (the Court) has held, as to the notice requirements 
for downstream earlier effective date claims following the 
grant of service connection, "that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements."  Goodwin v. Peake, 22 Vet. App. 128 (2008).  
Neither the veteran nor his attorney alleges any prejudice 
with respect to notice received for his earlier effective 
date claim.  Moreover, the veteran through his attorney has 
demonstrated an understanding of what evidence is needed to 
substantiate the veteran's claim.  Consequently, further 
discussion of whether sufficient VCAA notice has been 
provided with respect to this claim is not necessary.

Furthermore, the veteran has been provided with a copy of the 
rating decision, statement of the case (SOC), and the 
supplemental statement of the case (SSOC), which included a 
discussion of the facts of the claim, pertinent laws and 
regulations, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.

In regard to VA's statutory duty to assist, the Board notes 
that the evidence relevant to the claim has been associated 
with the claims folder and reviewed in connection with the 
claim.  Indeed, the veteran's service treatment records and 
VA and private treatment records identified as relevant to 
the veteran's claim have been obtained, to the extent 
possible, and are associated with the claims folder.  The 
veteran's records from the Social Security Administration 
(SSA) are also included in the claims folder.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to this appeal that needs to be obtained.

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claim.  Accordingly, the Board will 
proceed with appellate review.  

Analysis

The veteran seeks entitlement to an earlier effective date 
for the award of service connection for his right and left 
upper extremity radiculopathy.  

Generally, under applicable criteria, the effective date of 
an award of benefits is either (1) the date of receipt of the 
claim or (2) the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2008).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2008).  A claim is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit. 38 C.F.R. 
§§ 3.1(p); 3.155 (2008).  

In determining the date of the claim, the Board initially 
notes that this case presents a complex and unusual 
procedural history.  The record reflects that the veteran 
never formally filed a claim of service connection for left 
and right upper extremity radiculopathy.  Rather, the veteran 
filed a claim for an increased evaluation of his service-
connected cervical spine disability in October 1991 and, 
during the course the lengthy appeal of the increased rating 
claim, was awarded service connection for right and left 
upper extremity radiculopathy as secondary to his service-
connected cervical spine disability and assigned separate 
ratings for the left and right extremity in the June 2004 
rating decision.  Indeed, in its June 2004 rating decision, 
the RO explained that the award of benefits was based on 
findings of radiculopathy related to the service-connected 
cervical spine disability that was shown in the May 2004 VA 
spine examination report.  Thus, as the veteran did not file 
a formal claim for benefits in this case, the Board finds it 
appropriate to consider 38 C.F.R. § 3.155 pertaining to 
informal claims.  

Under 38 C.F.R. § 3.155, any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or someone 
acting as next friend of the claimant who is not sui juris 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155 (2008).  

In the present case, the Board notes that the veteran 
reported for a disability evaluation for his service-
connected cervical spine disability on January 2, 1992 and 
told the VA medical examiner at that time that he had 
radiating pain into the fourth and fifth fingers on both 
hands with worse symptoms on the right hand.  As the veteran 
clearly intended to apply for increased VA benefits for his 
cervical spine disability by presenting for the examination 
and indicated that he experienced pain radiating through his 
upper extremities that he associated with his service-
connected cervical spine disability at that time, the Board 
finds that the January 2, 1992 VA examination report 
constitutes an informal claim under 38 C.F.R. § 3.155.  
Although the veteran never submitted a formal claim for the 
disability as noted above, the record reflects that no 
application form was provided to the veteran by VA nor was 
the veteran advised to file such a claim with VA.  In 
consideration of the foregoing, the Board finds that the date 
of the veteran's claim is January 2, 1992.

In regard to the date entitlement arose, the Board notes that 
a disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2008).  In the present 
case, the record reveals that the veteran was shown to have 
radiculopathy of the left and right upper extremities as 
secondary to his service-connected cervical spine disability 
at the VA spine examination conducted on January 2, 1992.  
Indeed, the VA spine examiner noted an impression that 
included reference to the veteran's radiculopathy associated 
with his cervical spine disability.  Specifically, the 
examiner wrote that the veteran's MRI showed defects of the 
cervical spine; however, there was no evidence, clinically, 
of enough radiculopathy to suggest surgical efforts at that 
time.  The examiner's statement clearly notes the presence of 
radiculopathy associated with the veteran's cervical spine 
disability.  The Board notes that no clinical finding of 
radiculopathy is apparent in the record prior to the date of 
the January 1992 VA spine examination.  In consideration of 
the foregoing, the Board concludes that the date entitlement 
to service connection of radiculopathy arose is January 2, 
1992.

Thus, the date of the claim and the date entitlement arose is 
the same date, January 2, 1992.  Accordingly, the Board finds 
that the veteran is entitled to the effective date of January 
2, 1992 for service connection of right and left upper 
extremity radiculopathy as secondary to his service-connected 
cervical spine disability.  In reaching this conclusion, the 
Board has considered the neurological findings included in 
documents specified in the Joint Remand, as instructed by the 
August 2008 Court Order.  However, as none of the identified 
documents shows that the veteran is entitled to an effective 
date earlier than January 2, 1992, the Board concludes that 
no further discussion of these findings is necessary.  The 
veteran's appeal is granted.      





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an effective date of January 2, 1992 for the 
award of service connection of right and left upper extremity 
radiculopathy as secondary to the veteran's service-connected 
cervical spine disability is granted.



			
	F. Judge Flowers	    John E. Ormond, Jr.
	                 Veterans Law Judge                                    
Veterans Law Judge
            Board of Veterans' Appeals                          
Board of Veterans' Appeals



________________________________
Robert E. Sullivan
Veterans Law Judge
   Board of Veterans' Appeals


 Department of Veterans Affairs


